DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/21 has been entered.

Response to Arguments
Applicant's arguments filed 04/05/21 have been fully considered but they are not persuasive. 
On pages 8-9 Applicant argues amendments overcome the claim and drawing objections.
The Examiner respectfully agrees and withdraws these objections.
On page 11, regarding prior art rejections, Applicant argues the Examiner “seems to allege that certain functional language may not carry patentable weight”, and argues the Examiner must evaluate these limitations “just like any other limitation of the claim”. 

On page 11 Applicant argues amendments overcome the prior art rejection, since the Examiner alleges the “shoulder strap 66” of Panzica corresponds to the recited “support holder”.
The Examiner respectfully disagrees, noting no part of the rejection indicates a strap is a “support holder”. The Applicant is referred to Annotated Figure 8, where an arrow points to the “support holder” (corresponding roughly to waist plate 60). 
On page 11 Applicant argues further that the amendment of the support holder being “rigid” is “clearly evident from the drawings as well as the written description”. 
The Examiner respectfully agrees, and notes inasmuch as Applicant’s specification supports their support holder being rigid, the support holder of Panzica is likewise rigid. 
On page 11 Applicant argues the Examiner’s reliance on Figures 6 and 8 of Panzica to show the support lock element being capable of sliding along the support holder axis to shift a position of the limb support “doesn’t address the claim language”. Applicant argues that the distinction between “on” and “along” are “completely different” and argues that Panzcia’s lock element might slide on the axis but not along the axis. 
. 

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 9, 11  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by, or in the alternative, under 35 UCS 103 as being unpatentable over Panzica (US 20140174453 A1).
Regarding claim 1 Panzica discloses a harness apparatus for aiding in the attachment of an exoskeleton device to a limb (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Panzica was considered capable of performing the cited intended use.) comprising:
a support holder (see Annotated Figure 8) including a first end and a second end (Annotated Figure 8), a retaining element (Annotated Figure 8), and an articulation member (Annotated Figure 8), wherein:
the support holder is rigid (as the Examiner best understands, the support holder of Panzica is “rigid” since it is defined as a “waist plate” through which screws are screwed into and supports other rigid structures (e.g. element 16). Alternatively the person of ordinary skill in the art at the time the invention was filed would have found it obvious for the support holder of Panzica to be rigid in order to adequately support all the structural elements of the arm support and prevent it from flopping around while attached to the user);
the retaining element spans between the two ends (Annotated Figure 8) and defines a support holder axis between the first end and the second end of the support holder (Annotated Figure 8; the axis is defined at a location between the two ends of the support holder);
a limb support (Annotated Figure 8) coupled to a support lock element (Annotated Figure 8), wherein the limb support is configured to couple and rotate about the support holder axis via the support lock element (This is recited as a functional limitation (see explanations above). See also Figures 7-8);
and a connection element (Annotated Figure 8) configured to pivotably connect to the support holder (This is understood to be a “functional limitation”. See explanation above. See also that element 36 of the connection element pivots open/closed), wherein the support lock element is configured to slide along the support holder axis so as to shift a position of the limb support (This is understood to be a “functional limitation”. See explanation above. See also [0020] and Figures 6 and 8 which show the support lock element being slideable on the support holder axis as is moves up/down), and the support lock element includes a tubular body with a hollow core (Annotated Figure 8; the support lock element comprises a very short hollow tube through which the articulation member extends through) configured to receive the retaining element for securing the limb support to the support holder (Annotated Figure 8).

    PNG
    media_image1.png
    796
    779
    media_image1.png
    Greyscale

Regarding claim 3 Panzica discloses the apparatus of claim 1 substantially as is claimed,
wherein Panzica further discloses at least a portion of the limb support include a curved portion configured to correspond to a curvature of the limb (Annotated Figure 8).
Regarding claim 9 Panzica discloses the apparatus of claim 1 substantially as is claimed,
wherein Panzica further discloses the articulation member comprises a projection for being received in a recess of the connection element (Annotated Figure 8 the articulation member is a projection).
Regarding claim 11 Panzica discloses the apparatus of claim 1 substantially as is claimed,
wherein Panzica further discloses a fastener (Annotated Figure 8) for retaining the connection element or support holder at a fixed position about the common axis of rotation (This is an “intended use” of the fastener. See explanations above. See also Annotated Figure 8).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panzica as is applied above in view of Keropian (US 3707963 A).
Regarding claim 5 Panzica discloses the apparatus of claim 1 substantially as is claimed,
but is silent with regards to the limb support being flexible.
However, regarding claim 5 Keropian teaches a limb support which is flexible to adapt to a shape of a limb when placed adjacent to the limb (Column 4 lines 60-63). Panzica and Keropian are involved in the same field of endeavor, namely orthopedic arm appliances. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Panzica by having the support include a flexible top piece (above the rigid plate), to be flexible such as is taught by Keropian in order to allow increased comfort to the user during use and increased security of the arm (i.e. it would prevent lateral movement between the edges of the plate). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panzica as is applied above in view of Young (US 5,665,058 A).
Regarding claim 13 Panzica discloses the apparatus of claim 1 substantially as is claimed,
but is silent with regards to the support holder including padding.
However, regarding claim 13 Young teaches a harness apparatus for aiding in the attachment of a limb to a device which includes padding affixed to a surface of the limb support which faces a limb (270; Column 12 lines 31-36). Panzica and Young are involved in the same field of endeavor, namely harness apparatuses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Panzica to include padding on the surface of any part of the apparatus which faces the limb in order to increase user comfort.

Allowable Subject Matter
Claims 2 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        04/09/21